Hale, J.
Counsel on both sides have submitted the case with the request that the court determine the construction of section 193 of the Forest, Fish and Game Law to the exclusion of any question of practice involved, it being conceded by counsel for the People that no contempt can be predicated of defendant’s refusal if he was not compellable to testify, and that that question may be determined on this appeal as from a judgment rendered by a Justice’s Court; and I undérstand the concession to be made by appellant’s counsel that, if defendant is compelled to answer, the fine imposed is not objected to, nor the regularity of the proceeding questioned.
In my opinion, section 193 of the game law is not intended to apply to a party to the action. The first part of the section reads as follows: “Ho person shall be excused from testifying in any civil or criminal action or proceeding taken or had under this act upon the ground that his testimony *55might tend to convict him of a crime.” It will be observed that no distinction is made between civil and criminal actions, or other proceedings, if any, which may be taken or had under the game law; so that, if these words are to be taken literally, a sole defendant in a criminal action would have no greater claim to be excused from testifying than would a sole defendant in a civil action. But section 6 of article I of the State Constitution provides that no person shall “ be compelled in any criminal case to be a witness against himself.” The fifth amendment to the Constitution of the United States contains the same prohibition. We must conclude, therefore, either that this part of section 193 does not relate to a party to a criminal action, or that it is unconstitutional. But it relates as much to a criminal as to a civil action, and it can hardly be rejected as unconstitutional as to one and sustained as constitutional as to the other.
Ho statute is to be condemned as unconstitutional, if it is capable of a construction which will save it from such condemnation. It is quite apparent that, if it does not relate to a party to a criminal action, it may be saved, if the protection accorded to a witness not a party is coextensive with the risk taken by him in giving his testimony.
Section 837 of the Code of Civil Procedure provides that: “A competent witness shall riot be excused from answering a relevant question, on the ground only that the answer may tend to establish the fact, that he owes a debt, or is otherwise subject to a civil suit. But this provision does not require a witness to give an answer, which will tend to accuse himself of a crime or a misdemeanor or to expose him to a penalty or forfeiture; nor does it vary any other rule, respecting the examination of a witness.” This well established rule of evidence, operating in all civil cases, must have been intentionally set aside by the Legislature in framing section 193 of the game law if respondent’s claim is correct.
Perhaps it is within the power of the Legislature to go to the extent of providing that a witness may be compelled to answer a relevant question, even though his answer may tend to establish the fact that he has subjected-himself to a penalty or forfeiture. Lees v. United States, 150 U. S. 476, seems *56to be to the contrary. But I hesitate to arrive at the conclusion that the legislature has tried to go that far in this case, because it is so contrary to all that we have been accustomed to. The whole tenor of the statutes which have been passed, from time to time, compelling testimony from witnesses who were participants in prohibited acts, has been to save them from all direct punitory liability. In People ex rel. Lewisohn v. O’Brien, 176 N. Y. 253, the Court of Appeals held that section 342 of the Penal Code, as it stood prior to the amendment of 1904, which provided that “ No person shall be excused from giving testimony upon any investigation or proceeding for a violation of this chapter [i. e. on gaming] upon the ground that such testimony would tend to convict him of a crime; but such testimony cannot be received against him upon any criminal investigation or proceeding,” did not give sufficient immunity to a witness not himself a party; and, accordingly, held the witness not in contempt for refusal to answer the questions put to him. ' In 1904, the witness’ privilege in gaming cases was enlarged so as to include, not only immunity from prosecution for the crime, but to provide that he shall not be “ subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may so testify or produce evidence, documentary or otherwise.”
I have made a careful examination of all the similar statutes that occur to me, but find none which has gone to the extent claimed for this one. If respondent’s claim is sustained, the prosecution under the game law by civil action for a penalty (which is enforced by execution against the person and by actual confinement in a prison at the rate of one day for each dollar recovered — section 189) will make the game law the only law upon the statute books having this drastic remedy. That the game laws ought to be enforced does not admit of dispute; but the wisdom of seeking exceptional remedies may well be doubted, and I cannot impute to the Legislature an intent to seek the very unusual remedy which the construction asked for would give.
■ I believe the true intent and meaning of section 193 to be that, when a person not a defendant is called as a witness, *57either in a civil or criminal action, he is not excused from giving evidence against another person upon the ground that his testimony might tend to convict him of a crime; and that the section cannot he held to include a defendant put upon the witness stand by the People.
Judgment reversed.